207 F.2d 600
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.ESTATE of Louis STERNBERGER, The Chase National Bank of The City of New York, Executor, Respondent.
No. 34.
Docket 22701.
United States Court of Appeals Second Circuit.
Argued October 15, 1953.
Decided November 6, 1953.

Appeal from a decision of the Tax Court of the United States (18 T.C. 836), Black, Judge.
Melva M. Graney, Washington, D. C., H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Robert N. Anderson, Carlton Fox, Sp. Assts. to Atty. Gen., Washington, D. C., for petitioner.
Edward S. Greenbaum, New York City, Greenbaum, Wolff & Ernst, New York City, William F. Wolff, Jr., Maurice C. Greenbaum, Charles E. Heming, New York City, of counsel, for respondent.
Before L. HAND, SWAN and A. N. HAND, Circuit Judges.
PER CURIAM.


1
The judgment of the Tax Court is affirmed on the authority of Meierhof v. Higgins, 2 Cir., 129 F.2d 1002.